The opinion of the court was delivered by
Scott, J.
The defendant was arrested upon a complaint made before a justice of the peace, the charging part of which is as follows:
“ Frank Huffman, being by me first duly sworn, on oath, complains in writing and charges one Bert Tabell, the above named defendant, with having unlawfully constructed and placed within the waters of the Columbia river in Pacific county, State of Washington, one certain fish trap ; that said fish trap was so constructed and placed by said Bert Tabell between the 12th day of February, 1893, and the 15th day of May, 1893, without leaving an end passage way of at least 30 feet and a side passage way of at least 900 feet between said fish trap so constructed and the fish trap next in position thereto ; that said fish trap so constructed by the said Bert Tabell and placed within the waters of the Columbia river, Pacific county, State of Washington, was not so constructed and placed there prior to the 10th day of February, 1893, nor fished, numbered or operated during the year 1892.”
Upon being brought before the justice, defendant moved against the complaint upon the ground that it did not state facts sufficient to charge a crime. The justice held the complaint sufficient, and the defendant was tried and convicted. *499He then appealed the cause to the superior court of Pacific county. On a re-trial there the complaint was again held good, and defendant appealed to this court.
The complaint was presumably intended to be brought under the provisions of an act ‘ ‘ To regulate and license the catching of salmon,” approved February 10, 1893 (Taws 1893, p. 15); but it nowhere alleges that the fish trap in question was designed for catching salmon or was suited to that purpose. For this reason we think it was fatally defective and it should have been quashed when attention was first called thereto.
Judgment reversed.
Dunbar, C. J., and Stiles and Hoyt, JJ., concur.